The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20, and 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20, and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, and 15, 20, the claimed “without displaying a model of the first polymeric aligner” is indefinite because it is unclear as from an infinite number of polymeric aligners, which one is not displayed.  In claims 31-33, “without displaying the hook in its entirety” is unclear as what the meaning of the hook’s entirety is.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
			Response to Applicant’s Arguments
	Applicant’s arguments filed 2/10/2022 have been fully considered, but they are persuasive.  Specifically, the reference of PHAN et al (6,309,215) teaches the claimed “providing a visualization of the position of the first hook, wherein the visualization is configured to be displayed relative to a digital model of the patient's teeth without displaying a model of the first polymeric aligner” (Phan, column 12, lines 46-48; “a computerized image of the attachment device 100 is virtually placed in a desired 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions 

Claims 1-20, 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HILLIARD et al (7,077,646) in view of PHAN et al (2008/0020337).
 	As per claim 1, Hilliard teaches the claimed “method of providing orthodontic treatment,” the method comprising: “receiving an initial dentition model of a patient's teeth in an initial arrangement” (Hilliard, figure 16; column 13, lines 11-15); “generating an orthodontic treatment plan for orthodontic treatment of the patient's teeth, the orthodontic treatment plan comprising a plurality of removable polymeric aligners, wherein the plurality of removable polymeric aligners, when worn 

Claim 2 adds into claim 1 “providing the digital model of the patient's teeth” (Hilliard, figure 16 —step 163).

Claim 3 adds into claim 2 “wherein the digital model of the patient's teeth comprises a 3D model’ (Hilliard, figures 21-22).



Claim 5 adds into claim 1 “wherein fabricating the plurality of removable polymeric aligners comprises fabricating the first polymeric aligner’ (Hilliard, column 16, lines 57-65; column 20, lines 19-24).

Claim 6 adds into claim 5 “wherein fabricating the first polymeric aligner comprises forming the first hook on the first polymeric aligner” which is obvious in the Hilliard’s stereo lithography method forming the aligner including hook structure based on the CAD model (Hilliard, column 16, lines 57-65; column 20, lines 19-24).

Claim 7 adds into claim 6 “wherein the first hook is formed by adding or removing material’ which is obvious in Hilliard’s 

Claim 8 adds into claim 6 “wherein the first hook is formed by making a cut on the first polymeric aligner” which is obvious in Hilliard’s additive/subtractive (e.g., stereo lithography method) processes of forming physical aligners (Hilliard, column 20, lines 19-24).

Claim 9 adds into claim 8 “wherein the cut is made at a location corresponding to the visualization of the position of the first hook” which is obvious in the stereo lithography additive/subtractive manufacturing of the aligner based on the CAD model.

Claim 10 adds into claim 8 “wherein the cut is made via manual cutting or laser cutting” which is obvious in Hilliard’s 

Claim 11 adds into claim 6 “wherein the first hook is formed by creating a u- shaped aperture on the first polymeric aligner’ which is well-known in forming a hook in a conventional orthodontic treatment by creating a U-shape aperture (Hilliard, column 7, lines 53-63; column 10, lines 1-17, column 17, lines 22-25; column 20, lines 27-49 - hook structure for connecting orthodontic elastics that provide tractive forces between sectioned portions of an aligner (or the aligner and other fixed appliance structure) as needed during treatment).

Claim 12 adds into claim 1 “determining the orientation of the first hook relative to the first polymeric aligner” which is obvious in view of Hilliard’s elastic hook to form hook’s orientation relative to the aligner (Hilliard, column 7, lines 53-63; column 10, lines 1-17, column 17, lines 22-25; column 20, lines 27-49).

Claim 13 adds into claim 1 “determining the shape of the first hook relative to the first polymeric aligner’ which is obvious in view of Hilliard’s elastic hook to form hook’s shape relative to the aligner (Hilliard, column 7, lines 53-63; column 10, lines 1-17, column 17, lines 22-25; column 20, lines 27-49).

Claim 14 adds into claim 1 “determining a shape of a second polymeric aligner of the plurality of removable polymeric aligners, wherein the second polymeric aligner, when worn, is configured to reposition the patient's teeth from the second arrangement to a third arrangement as part of the orthodontic treatment plan; and determining a position of a second hook to be disposed on the second polymeric aligner” which is obvious in view of Hilliard’s hook structure for connecting orthodontic elastics that provide tractive forces between sectioned portions of an aligner (or the aligner and other fixed appliance structure) as needed during treatment (Hilliard, column 10, lines 1-17).

As per claim 15, Hilliard teaches the claimed “method of providing orthodontic treatment,” the method comprising: “receiving an initial dentition model of a patient's teeth in an initial arrangement” (Hilliard, figure 16; column 13, lines 11-15); “generating an orthodontic treatment plan for orthodontic treatment of the patient's teeth, the orthodontic treatment plan comprising a plurality of removable polymeric aligners, wherein the plurality of removable polymeric aligners, when worn sequentially, are configured to reposition the patient's teeth from the initial arrangement to a target arrangement” (Hilliard, figure 16; column 14, lines 61-64; column 3, line 56 to column 4, line 4); “determining a shape of a first polymeric aligner of the plurality of removable polymeric aligners, wherein the first polymeric aligner, when worn, is configured to reposition the patient's teeth from the initial arrangement to a second arrangement as part of the orthodontic treatment plan” (Hilliard, column 16, lines 23-25); “determining a position of a first hook to be disposed on the first 

Claim 16 adds into claim 1 “determining shapes of the plurality of removable polymeric aligners; and determining positions of hooks corresponding to each of the plurality of removable polymeric aligners; and wherein the shapes of the plurality of removable polymeric aligners and positions of hooks corresponding to each of the plurality of removable polymeric aligners are determined prior to orthodontic treatment of the patient's teeth” which is obvious in view of Hilliard’s hook structure for connecting orthodontic elastics that provide tractive forces between sectioned portions of an aligner (or the aligner and other fixed appliance structure) as needed during treatment (Hilliard, column 7, lines 53-63; column 10, lines 1-17).

Claim 17 adds into claim 1 “wherein at least one of the plurality of removable polymeric aligners is configured to provide 

Claim 18 adds into claim 1 “wherein fabricating the plurality of removable polymeric aligners” (Hilliard, column 3, line 56 to column 4, line 4).

Claim 19 adds into claim 1 “wherein the shape of the first polymeric aligner comprises a reinforcement structure, and wherein the reinforcement structure is configured to reduce deflection induced by the elastic member on the first hook” which is obvious in the aligner’s design to form a reinforcement structure for the designed aligner (Hilliard, column 19, lines 22-33 — features to accommodate attachment of aligner auxiliaries to the aligners).



	Claims 31 adds into claim 1 “wherein the visualization of the position of the first hook is provided without displaying the hook in its entirety” (Phan, column 12, lines 53-55; the hook is disposed on the polymeric aligner, and not showed on the visualization of the position of the hook).

	Claims 32 adds into claim 15 “wherein the visualization of the position of the first hook is provided without displaying the hook in its entirety” (Phan, column 12, lines 53-55; the hook is disposed on the polymeric aligner, and not showed on the visualization of the position of the hook).

	Claims 33 adds into claim 20 “wherein the visualization of the position of the first hook is provided without displaying the hook in its entirety” (Phan, column 12, lines 53-55; the hook is disposed on the polymeric aligner, and not showed on the visualization of the position of the hook).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616